Mr. Justice Niehaus delivered the opinion of the court. This is an appeal taken by the appellant, Frances Kirkpatrick, from the order of the circuit court of Adams county - sustaining a demurrer to a secondly amended declaration, charging the appellee, Floyd W. Monroe, with slander. The declaration shows upon its face that the appellant’s right to bring an action for alleged slander is barred by limitation. Section 13 of the Limitation Act provides that: ‘ ‘Actions for slander or libel shall be commenced within one year next after the cause of action accrued.” Section 13, ch. 83, Cahill’s Ill. St. When it appears from the face of a declaration that the cause of action is barred by limitation, the question may be raised on demurrer. People v. Boyd, 132 Ill. 60; People v. Strauss, 97 Ill. App. 47. The judgment is therefore affirmed. Affirmed.